per curiam:
El 8 de julio de 2015, la Oficina del Procura-dor General (OPG) presentó una querella contra el Ledo. Alexis Irizarry Vega, en la que le imputó la violación de los Cánones 12, 18, 35 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX.
Luego de evaluado el caso de autos, acogemos las deter-minaciones de hecho de la Comisionada Especial y deter-minamos que el licenciado Irizarry Vega violó los Cánones 12, 18 y 38. A continuación presentamos los hechos que dieron origen a las faltas éticas antes mencionadas.
HH
El licenciado Irizarry Vega fue admitido al ejercicio de la abogacía el 4 de enero de 1994 y prestó juramento como notario el 4 de enero de 1995. Representó al Sr. Efraín Cesáreo Quiñones y a la Sra. Eleida Cesáreo Quiñones, quienes son hermanos, en un proceso judicial sobre impug-nación de herencia, y presentó una demanda con estos pro-pósitos el 11 de enero de 1996. El 14 de marzo de 1996 la parte demandada en ese pleito presentó la contestación a la demanda y una moción de sentencia sumaria en la que solicitaba la desestimación del caso.(1)
El 31 de julio de 1996 el Tribunal de Primera Instancia concedió a los clientes del licenciado Irizarry Vega un tér-mino de quince (15) días para contestar la moción de sen-*1070tencia sumaria. No obstante, una vez transcurrido ese tér-mino, el licenciado Irizarry Vega solicitó una prórroga de veinte (20) días adicionales para contestar debido a una alegada enfermedad.
Esta prórroga fue concedida. Sin embargo, el licenciado Irizarry Vega presentó una moción solicitando un término adicional de veinte (20) días, pues sostuvo que la resolu-ción que le concedió la prórroga no le fue notificada dentro del término concedido y que las partes estaban próximas a lograr una transacción.
El 21 de octubre de 1996, el Tribunal de Primera Instan-cia notificó una sentencia —emitida el 27 de septiembre de 1996— en la que desestimó la demanda puesto que los de-mandantes no controvirtieron los documentos presentados por la parte demandada en la moción de sentencia sumaria. Ante esta situación, los hermanos Cesáreo Quiñones le soli-citaron la renuncia al licenciado Irizarry Vega y este les en-tregó el expediente sin solicitar ningún remedio post sentencia.
El licenciado Irizarry Vega presentó mociones para soli-citar la renuncia a la representación legal el 29 de agosto y el 3 de diciembre de 1997, pero ambas fueron denegadas por no proveer la dirección de sus clientes. Esta no fue provista por el letrado hasta el 26 de enero de 1998.
El 23 de diciembre de 1997, el Tribunal de Primera Ins-tancia expidió citaciones a los demandantes para una vista de ejecución de sentencia señalada para el 19 de febrero de 1998. El licenciado Irizarry Vega no asistió a la vista a pesar de que el Tribunal de Primera Instancia aún no lo había relevado de la representación legal de los demandantes. No obstante, en esa vista el tribunal aceptó su renuncia.
El 7 de mayo de 2004, la Sra. Eleida Cesáreo presentó una queja ante este Tribunal contra el licenciado Irizarry *1071Vega y otro abogado(2) por sentirse inconforme con la repre-sentación legal brindada por estos.
Aunque en un inicio el licenciado Irizarry Vega solicitó que se desestimara la queja porque no había sido contra-tado por la Sra. Eleida Cesáreo Quiñones, posteriormente admitió haber representado a ambos hermanos y argu-mentó que actuó diligentemente en todo momento. Con-forme a los procedimientos de este Tribunal, referimos el asunto a la OPG. El 28 de octubre de 2005, la OPG pre-sentó su informe sobre la investigación realizada. Poste-riormente, el 23 de diciembre de 2013, enmendó su informe y concluyó que el licenciado Irizarry Vega había incurrido en varias violaciones al Código de Ética Profesional. El 24 de abril del 2015 ordenamos a la OPG que presentara la querella correspondiente.
El 8 de julio de 2015 la OPG presentó la querella contra el licenciado Irizarry Vega y le imputó los cargos siguien-tes: (1) violación a los Cánones 12 y 18 del Código de Ética Profesional al no oponerse oportunamente a una moción de sentencia sumaria, no solicitar remedios post sentencia y no comparecer a la vista del 19 de febrero de 1998; (2) vio-lación al Canon 35 del Código de Ética Profesional al expo-ner en su contestación a la queja y en otras comparecencias ante este Tribunal hechos que no eran ciertos, y (3) violación al Canon 38 del Código de Ética Profesional por no haber exaltado el honor y la dignidad de la profesión legal.
Por su parte, el licenciado Irizarry Vega planteó que no pudo contestar oportunamente la moción de sentencia su-maria debido a que sus clientes prefirieron buscar una transacción y no le proveyeron los documentos necesarios. Expuso el letrado que sus clientes lo desautorizaron para *1072continuar la representación legal una vez notificada la sen-tencia y que por ello no solicitó remedios post sentencia ni compareció a la vista posteriormente. En su contestación, el letrado admitió que olvidó presentar oportuna y adecua-damente la moción de renuncia de representación legal.
En relación con las imputaciones realizadas bajo el Canon 35, supra, indicó que no sometió información falsa a este Tribunal y que las discrepancias surgidas entre sus testimonios fueron meros errores ocasionados por el tiempo que había transcurrido desde los hechos.
El 4 de mayo de 2016 nombramos a la Comisionada Especial Hon. Jeannette Ramos Buonomo. Celebrada una vista ante la Comisionada Especial, la OPG y el licenciado Irizarry Vega acordaron someter el caso por sus respectivos expedientes. En la vista, el letrado aceptó que algunas de sus actuaciones pudieran constituir faltas éticas y las atri-buyó a su falta de experiencia al momento de los hechos.
La Comisionada Especial concluyó que el licenciado Iri-zarry Vega violó los Cánones 12, 18 y 38 del Código de Ética Profesional, supra, mas no así el Canon 35.(3) Con la comparecencia del letrado y el informe de la Comisionada Especial procedemos a resolver.
¡-H HH
El Canon 12 del Código de Ética Profesional, supra, impone al abogado el deber de tramitar las causas de su cliente de manera responsable, con puntualidad y *1073diligencia. In re Nazario Díaz, 195 DPR 623 (2016). Ese canon dispone lo siguiente:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protec-ción de los derechos sustanciales de su cliente.
Consistentemente hemos establecido que la incompare-cencia injustificada a las vistas señaladas por el tribunal, así como las actuaciones y omisiones que pongan en riesgo la causa de acción del cliente, son infracciones patentes del Canon 12. In re Nazario Díaz, supra, pág. 635; In re Montalvo Delgado, 196 DPR 541 (2016). In re Valentín Custodio, 187 DPR 529, 543 (2012). De igual forma hemos seña-lado que “[e]l deber de ser puntual en el trámite del litigio y desplegar todas las diligencias necesarias frente al tribunal ha de cumplirse por el abogado en todas las etapas del pleito”. In re Nazario Díaz, supra, pág. 635. Véase In re Muñoz, Morell, 182 DPR 738, 750 (2011).
Por su parte, el Canon 18 del Código de Ética Pro-fesional, supra, impone a todo miembro de la clase togada el deber de defender a su cliente de forma capaz y diligente. In re Nazario Díaz, supra, pág. 636. El Canon 18 del Código de Ética Profesional, supra, en lo pertinente, indica que:
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Como hemos expresado, “[e]l deber de diligen-cia constituye una obligación básica y elemental del abo-gado hacia su cliente”. In re Pietri Torres, 191 DPR 482, 488 (2014). Al definir lo que constituye diligencia, hemos *1074mencionado que “ 'implica que el [abogado] realice las ges-tiones que le fueron encomendadas en momento oportuno, en forma adecuada y sin dilaciones que puedan afectar la pronta solución de la controversia’ (Corchetes en el original). In re Morell Bergantiños, 195 DPR 759, 763 (2016). Véase In re Amill Acosta, 181 DPR 934, 940 (2011), citando a S. Steidel Figueroa, Ética y responsabilidad del abogado, San Juan, Pubs. JTS, 2010, pág. 179. En el cumplimiento de este deber, el abogado debe desplegar “ 'en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable’ ”. In re Nazario Díaz, supra, pág. 636. Del mismo modo, hemos señalado insistentemente que el deber de diligencia profesional es incompatible con la desidia, la despreocupación y la displicencia en el trá-mite de un caso. In re Pietri Torres, supra, pág. 488.
Existen conductas específicas que contravienen lo dispuesto en el Canon 18 del Código de Ética Profesional, supra, tales como: (1) no comparecer a los señalamientos del tribunal’, (2) no contestar los interrogatorios sometidos; (3) no informar a las partes sobre la presentación de un perito; (4) desatender o abandonar el caso; (5) permitir que expire el término prescriptivo o jurisdiccional de una ac-ción; (6) cualquier tipo de acción negligente que pueda con-llevar o que, en efecto, resulte en la desestimación o el ar-chivo del caso. Id.
También se infringe el Canon 18 cuando: (1) no se res-ponde a planteamientos medulares; (2) se ignoran órdenes judiciales o administrativas; (3) se incurre en errores cra-sos; (4) se desatiende o abandona el trámite de un caso, y (5) se permite que la acción se desestime sin realizar esfuerzos para evitarlo. In re Nazario Díaz, supra, pág. 637.
Por otro lado, el Canon 35 del Código de Ética Profesional, supra, dispone, en lo pertinente, que “[l]a con-ducta de cualquier miembro de la profesión legal ante los *1075tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada. No es sin-cero ni honrado el utilizar medios que sean inconsistentes con la verdad ni se debe inducir al juzgador a error utili-zando artificios o una falsa relación de los hechos o del derecho”. Por lo tanto, “ ‘el abogado que provee al tribunal información falsa o que no se ajuste a la verdad, o que oculte información que deba ser revelada, incumple con este canon’ ”. In re Valentín Custodio, supra, pág. 547.
Por último, el Canon 38 del Código de Ética Pro-fesional, supra, establece que “[e]l abogado deberá esfor-zarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque al así hacerlo conlleve sacrificios personales y debe evitar hasta la apa-riencia de conducta profesional impropia”. Es por ello que hemos señalado que “ ‘por ser los abogados el espejo donde se refleja la imagen de la profesión, éstos deben actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejercen’ ”. In re Guemárez Santiago, 191 DPR 611, 620 (2014).
Refiriéndonos al Canon 38 del Código de Ética Profesional, supra, hemos explicado que la “conducta [de los abogados] no se mide con los mismos parámetros que a un individuo particular”. In re Sierra Arce, 192 DPR 140, 148 (2014). Por esta razón, los abogados tienen que tomar conciencia de que la confianza pública descansa en su forma de actuar. In re Rivera Nazario, 193 DPR 573, 586 (2015).
Por último, cabe señalar que, aunque no estamos obligados a aceptar el informe de la Comisionada Especial en un procedimiento disciplinario contra un abogado, de or-dinario sostendremos sus determinaciones de hecho, salvo que se demuestre prejuicio, parcialidad o error manifiesto. Esto, pues sus determinaciones fácticas merecen nuestra mayor deferencia. In re Vilches López, 196 DPR 479 (2016).
*1076Luego de exponer el Derecho aplicable, pasamos a anali-zar si la conducta del licenciado Irizarry Vega en efecto cons-tituyó una violación a los referidos Cánones 12, 18, 35 y 38.
r-H
Después de analizar los hechos del caso, así como las nor-mas éticas aplicables, concluimos que el licenciado Irizarry Vega incurrió en violaciones a los Cánones 12, 18 y 38, supra.
En primer lugar, en cuanto a la violación al Canon 12, el licenciado Irizarry Vega incurrió en dejadez y falta de dili-gencia en la tramitación de la causa de sus clientes en el proceso de impugnación de herencia. Ejemplo de ello es que no contestó la moción de sentencia sumaria presen-tada por la parte demandada en el caso a pesar de que el Tribunal de Primera Instancia le había concedido un tér-mino adicional para contestarla al encontrarse enfermo el licenciado. A pesar de contar con veinte (20) días adiciona-les al término original de quince (15) días, el licenciado Irizarry Vega no contestó la moción de sentencia sumaria.
Como consecuencia de lo anterior, el Tribunal de Pri-mera Instancia dictó sentencia en contra de los clientes del licenciado Irizarry Vega. A renglón seguido, los clientes se molestaron y le solicitaron la renuncia al licenciado Iriza-rry Vega una vez le fue notificada la sentencia. El letrado, inmediatamente, les entregó el expediente, e incumpliendo con sus deberes éticos, no solicitó ningún remedio post sen-tencia siendo todavía abogado de la parte. Como resultado de la falta de diligencia del licenciado Irizarry Vega, los clientes vieron perdida su causa de acción. El letrado, ade-más, se ausentó injustificadamente a la vista de ejecución de sentencia señalada para el 19 de febrero de 1998 a pe-sar de que el Tribunal de Primera Instancia no había acep-tado su renuncia como representante legal de los herma-nos Cesáreo Quiñones. Con estas conductas, el letrado *1077violó los Cánones 12 y 18 del Código de Ética Profesional, supra. Asimismo, con el comportamiento antes reseñado, el licenciado Irizarry Vega faltó al honor y la dignidad de la profesión violando así el Canon 38 del Código de Ética Pro-fesional, supra. No obstante, con relación a la posible vio-lación del Canon 35, supra, acogemos las conclusiones de la Comisionada Especial, quien tras examinar el testimo-nio del letrado concluyó que este no actuó con ánimo de inducir a error a este Tribunal.
Finalmente, la sanción que este Tribunal impon-drá debe tomar en cuenta ciertos factores que hemos esta-blecido jurisprudencialmente. Entre ellos se encuentran: (1) la buena reputación del abogado en la comunidad; (2) su historial previo; (3) si esta constituye su primera falta y si alguna parte ha resultado perjudicada; (4) la aceptación de la falta y su sincero arrepentimiento; (5) si se trata de una conducta aislada; (6) el ánimo de lucro que medio en su actuación; (7) resarcimiento al cliente, y (8) cuales-quiera otras consideraciones, ya bien atenuantes o agra-vantes, que medien según los hechos del caso. In re Morell Bergantiños, supra. Véase In re Mulero Fernández, 174 DPR 18, 37 (2008). De igual forma, se ha reconocido como un atenuante la falta de cooperación del cliente. In re Guadalupe, Colón, 155 DPR 135, 157 (2001).
En primer lugar, debemos señalar como atenuantes que los clientes no le brindaron la documentación necesaria al letrado para poder contestar la moción de sentencia suma-ria presentada por la parte demandada. En segundo lugar, el licenciado Irizarry Vega mostró su sincero arrepenti-miento por la conducta imputada.
Sin embargo, encontramos serios agravantes a la con-ducta del licenciado Irizarry Vega. En el pasado, este Tribunal ha amonestado y suspendido al letrado por conducta antiética. En In re Irizarry Vega, 151 DPR 916 (2000), suspendimos de la abogacía y la notaría al letrado por un tér-mino de seis (6) meses debido a la violación de los *1078Cánones 29, 35 y 38 del Código de Ética Profesional. Más recientemente, en In re Irizarry Vega, 176 DPR 241 (2009), amonestamos al letrado por incumplimiento con el Canon 35 en la tramitación de una apelación ante la Junta de Apelaciones de Casos de Inmigración. En ese caso le aper-cibimos que su conducta en el futuro debía estar acorde con el honor y la dignidad de la profesión legal. Id., pág. 250. De igual manera le advertimos que en el futuro debía ser más riguroso en la tramitación de sus causas. Id. Sin duda, el historial previo del licenciado Irizarry Vega funciona como un agravante. Del mismo modo, el que a sus clientes se les desestimara la causa de acción por su falta de dili-gencia es un agravante adicional que tenemos que conside-rar a la hora de imponer la sanción.
Tomando en consideración los atenuantes y agravantes correspondientes, determinamos suspender al licenciado Irizarry Vega del ejercicio de la abogacía y la notaría por un término de tres (3) meses, (4)

Se le impone el deber de notificar a todos sus clientes de su inhabilidad para continuar representándolos, devolver-les cualesquiera honorarios recibidos por trabajos no reali-zados e informar inmediatamente de su suspensión a los foros judiciales y administrativos en los que tenga algún asunto pendiente. Además, tiene la obligación de acreditar ante este Tribunal el cumplimiento con lo anterior dentro del término de treinta (30) días a partir de la notificación de esta Opinión “per curiam” y Sentencia.


Por último, el Alguacil de este Tribunal deberá gestionar la incautación de la obra y el sello notarial del licenciado Irizarry Vega y entregarlos a la Oficina del Director de Ins-pección de Notarías para la correspondiente investigación e informe.


*1079
Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita. La Jueza Presi-denta Oronoz Rodríguez se inhibió.

 A pesar de la comparecencia de la parte demandada, el licenciado Irizarry Vega solicitó el emplazamiento por edicto de la parte demandada y, posteriormente, solicitó que se les anotara la rebeldía.


 El otro letrado compareció a la vista de ejecución de sentencia del 19 de febrero de 1998 para representar a los hermanos Cesáreo Quiñones como resultado del inci-dente surgido con el licenciado Irizarry Vega. Lamentablemente, este falleció durante el trámite del proceso disciplinario y no es parte del proceso disciplinario en cuestión.


 Informe de la Comisionada Especial, pág. 10. Al respecto, la Comisionada Especial indicó:
“El Lcdo. Irizarry Vega aceptó que proveyó cierta información incorrecta du-rante este trámite disciplinario, según señaló la OPG. Sin embargo, adujo que esto no fue producto de una intención deshonesta sino de errores de memoria consecuen-cia del tiempo transcurrido desde los hechos y no contar con una copia del expediente del caso. Tras examinar el breve testimonio del letrado, le adjudico credibilidad y concluyo que este no actuó de forma deshonesta ni con ánimo de inducir a error a este Tribunal”. Íd.


 Anteriormente, por violaciones a los Cánones 12, 18 y 38 del Código de Ética Profesional, 4 LPRA Ap. IX, hemos impuesto una sanción de tres (3) meses de sus-pensión del ejercicio de la abogacía. Véase In re Roldán González, 195 DPR 414 (2016); In re Miranda Daleccio, 193 DPR 753 (2015); In re Pagán Hernández, 141 DPR 113 (1996).